DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been cancelled.
Status of Claims
2.    This Office Action is in response to the application filed on 08/29/2022. Claims 15 through 25 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
4.	Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
	Applicant argued that the cited references fail to disclose where two PDSCHs are limited to be scheduled with at most two codewords simultaneously when the two PDSCHs are overlapped in time and frequency domain.
	Examiner respectfully disagrees. Nogami teaches different DCI format for scheduling up to one codeword or two codewords (see Table two in the following)   
	In addition, You teaches MTC (UE) receives simultaneously the first PDSCH bundle and the second PDSCH bundle (see paragraph 169). Since, both PDSCH bundles are scheduled at the same time, in order for UE distinguishes between the two PDSCHs, each PDSCH needs to be scheduled codeword(s). This is possible based on the teachings of table 2 of Nogami as following.

    PNG
    media_image1.png
    300
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    289
    565
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-16, 20-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2017/0019915 A1) in view of You et al. (US 2016/0219607 A1).

For claims 15, 20, and 25 Nogami teaches a method/a UE/ a base station of receiving a downlink signal by a user equipment (UE) in a wireless communication system (see Fig. 9 “UE 902”, Fig. 10 “eNB 1060”, and paragraph 18 “UE receives downlink control information”), the method comprising: 
receiving first downlink control information (DCI) for scheduling a first physical downlink shared channel (PDSCH) and second DCI for scheduling a second PDSCH (see paragraph 18 “UE receives first DCI to schedule the first PDSCH and receives the second DCI to schedule th second PDSCH”); and 
receiving the first PDSCH based on the first DCI and the second PDSCH based on the second DCI (see paragraph 18 “UE receives first DCI to schedule the first PDSCH and receives the second DCI to schedule th second PDSCH” and paragraph 47 “PDCCH, EPDSCH, PDSCH are transmitted in downlink direction”), 
wherein, based on the first PDSCH and the second PDSCH being fully or partially overlapped in time and frequency domain (see paragraph 33 “concurrent is considered overlap”, paragraph 54 “EPDCCH REs (time and frequency) and PDCCH REs (time and frequency) partially overlap”), the first PDSCH and the second PDSCH are scheduled with at most two codewords simultaneously (see paragraph 59-TABLE 2 “scheduling PDSCH with one or two codewords according to the DCI format”).
Although Nogami teaches that it is possible the EPDCCH REs (time and frequency) and the PDCCH REs (time and frequency) partially overlap, Nogami does not explicitly teach first PDSCH and second PDSCH overlap in time and frequency.
However, You teaches that there is possibility that PDCCHs or PDSCHs overlap (see You: paragraph 12). In addition, You teaches that first PDSCH and the second PDSCH overlap (see You: paragraph 40 and Fig. 15”). In addition, You teaches a solution to avoid collision between a subframe for the first PDSCH and a subframe for the second PDSCH for the case the transmission resources overlap each other (see You: paragraph 173). In addition, You teaches MTC (UE) receives simultaneously the first PDSCH bundle and the second PDSCH bundle (see You: paragraph 169). Since, both PDSCH bundles are scheduled at the same time, in order for UE distinguishes between the two PDSCHs, each PDSCH needs to be scheduled codeword(s).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of You in the PDSCH scheduling of Nogami in order to select solution to avoid collision between a subframe for the first PDSCH and a subframe for the second PDSCH for the case the transmission resources overlap each other (see You: paragraph 173).
          For claims 16 and 21 Nogami in view of You teaches the method/the UE, wherein the first PDSCH is scheduled with one codeword and the second PDSCH is scheduled with another one codeword simultaneously (see Nogami: paragraph 59-TABLE 2 “scheduling PDSCH with one or two codewords according to the DCI format”).

6.	Claims 17-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (US 2017/0019915 A1) in view of You et al. (US 2016/0219607 A1) further in view of Nam et al. (US 2013/0188558 A1).
 
 For claims 17 and 22 Nogami in view of You does not explicitly teach the method/the UE, wherein a first demodulation reference signal (DMRS) port allocated by the first DCI and a second DMRS port allocated by the second DCI are code division multiplexed in the time domain (CDM-T).
However, Nam teaches base station configures -PDCCH DMRS parameters for each plurality of e-PDCCH (e-DCI) (see paragraph 4). In addition, Nam teaches two e-PDCCHs are multiplexed, such as by one of: TDM, FDM, TDM/FDM and CDM (see Nam: paragraph 133). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Nam in the combined PDSCH scheduling of You and Nogami in order to multiplex DMRSs in CDM-T or FDM (see You: paragraph 173).
          For claims 18 and 23 Nogami in view of You further in view of Nam teaches the method/the UE, wherein a first demodulation reference signal (DMRS) port allocated by the first DCI and a second DMRS port allocated by the second DCI are frequency division multiplexed (as discussed in claim 17).

          For claims 19 and 19 Nogami in view of You further in view of Nam teaches the method/the UE, wherein the first PDSCH and the second PDSCH are received from different transmission and reception points (TRPs) (see Nam: paragraph 47 and 49 “PDSCHs in COMP including TPs”, paragraphs 59-60 “PDSCH associations with DCI format 1A, 2B, and 2C” and as discussed in claim 17).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Davydov et al. (US 20210168011 A1) (see paragraph 223 a DCI can configure up to two PDSCH codewords (CWs) 

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415